                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


MELCHISDECH GREEN                              :           CIVIL ACTION NO. 2:19-cv-0008
    REG. # 12681-035

VERSUS                                         :           JUDGE JAMES

BRUCE E. BLACKMON                              :           MAGISTRATE JUDGE KAY


                                        JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 25] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the instant petition for writ of habeas corpus be DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction.

       THUS DONE AND SIGNED in Chambers this 3rd day of April, 2019.
